IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 25, 2009
                                No. 08-11036
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

2005 HUMMER H2, VIN 5GRGN22U35H105585, In Rem; ET AL

                                           Defendants

CAMPION TAKURA MUGWENI

                                           Claimant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CV-1684


Before DAVIS, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
      Campion Takura Mugweni, federal prisoner # 36274-177, has moved this
court for leave to proceed in forma pauperis (IFP) in an appeal from the district
court’s dismissal of a civil forfeiture action brought pursuant to 18 U.S.C.
§ 981(a)(1)(A). The Government sought the forfeiture of two vehicles for which


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11036

Mugweni was identified as the owner and which the Government believed were
involved in, or traceable to property involved in, an illegal money laundering
transaction. The Government moved to dismiss the civil forfeiture action after
the district court in a concomitant criminal prosecution granted the Government
permission to sell the vehicles to pay Mugweni’s criminal debt. The district
court denied Mugweni’s motion for leave to proceed IFP on appeal and certified
that the appeal was not taken in good faith. By moving for leave to proceed IFP
on appeal, Mugweni is challenging the district court's certification. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Mugweni asserts that the district court erroneously dismissed the civil
forfeiture action. Mugweni contends that one of the cars should not have been
subject to forfeiture because it was owned by other members of his family;
Mugweni argues that he would have been able to prove the ownership interest
of these family members if the civil case had gone to trial. Mugweni further
argues that the district court’s decision in the criminal case to grant the
Government’s motion to sell was improper because, inter alia, the sale
contravened his family members’ due process rights. Id. Mugweni also asserts
that documents that the Government appended to its motion to sell were
obtained during an illegal search.
      Mugweni’s IFP motion largely raises issues that relate to the district
court’s finding in the criminal action that the vehicles should be sold to satisfy
his criminal debt. That finding was made in a separate and unconsolidated
action and challenges to it may not be raised in an appeal of the civil forfeiture
proceeding. Cf. United States v. Reeder, 207 F. App’x 435, 436 (5th Cir. 2006)
(holding that order for seizure of evidence in separate civil enforcement case was
not subject to review in criminal proceedings). Mugweni does not address the
basis of the judgment from which he seeks to appeal, i.e., the civil action was
subject to dismissal because it was rendered superfluous by the sale of the
vehicle in the criminal prosecution. This is inadequate for IFP or success on

                                        2
                                  No. 08-11036

appeal. See Baugh v. Taylor, 117 F.3d at 202; Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      To the extent that Mugweni’s IFP motion does implicate the civil forfeiture
action, he seeks to raise claims that he does not have standing to assert.
Mugweni seeks a reinstatement of the civil forfeiture action solely to assert the
rights of third parties, i.e., other members of his family. Mugweni does not
contend that the Government caused him any injury, and he specifically seeks
relief that would inure solely to the benefit of his family members. A litigant is
precluded from appealing a district court’s order to assert the legal rights and
interests of third parties. Rohm & Hass Texas, Inc. v. Ortiz Bros. Insulation,
Inc., 32 F.3d 205, 208 & n.9 (5th Cir. 1994); see also Rakas v. Illinois, 439 U.S.
128, 133–34 (1978) (holding that Fourth Amendment rights cannot be asserted
vicariously). Mugweni’s arguments concerning the district court’s disposition of
subsidiary motions made in this action equally are designed to promote only his
family members’ interests or are otherwise irrelevant to the disposition of the
civil action.
      As it is plain that any appeal would be frivolous, see Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983), we dismiss the appeal. See Baugh, 117 F.3d at
202 n.24; 5 TH C IR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                        3